SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52763 ALLSTARRESTAURANTS (Exact name of Small Business Issuer as Specified in its Charter) Nevada 20-2638087 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1458 Broad Street, Regina, Sask. S4R 1Y9, Canada (Address of registrant's principal executive offices) 306-529-2652 (Issuer’s Telephone Number, Including Area Code) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the Issuer is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNox State the number of shares outstanding of each of the Issuers classes of common equity, as of the latest practicable date: Common, $.001 par value per share: 9,950,000 outstanding as ofFebruary 5, 2010. - 1 - TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 10 ITEM 3. CONTROLS AND PROCEDURES 13 PART II - OTHER INFORMATION 13 ITEM 1. LEGAL PROCEEDINGS 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS 14 SIGNATURES 14 EXHIBIT 31.1 14 EXHIBIT 32.1 14 - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ALLSTARRESTAURANTS CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 INDEX Page Consolidated Balance Sheets F-1 Unaudited Consolidated Statements of Operations F-2 Unaudited Consolidated Statements of Stockholders’ Equity (Deficit) F-3 Unaudited Consolidated Statement of Cash Flows F-4 Notes to the Unaudited Consolidated Financial Statements F-5 to F-6 - 3 - Table of Contents ALLSTAR RESTAURANTS CONSOLIDATED BALANCE SHEETS December 31, March 31, (Unaudited) (Audited) CURRENT ASSETS Cash $ $ Accounts receivable - other - Inventory - total Prepaids TOTAL CURRENT ASSETS NET FIXED ASSETS OTHER ASSETS Deposits Debt offering costs TOTAL OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ SBL loan - current portion Shareholder's loan TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Long term debt - SBL loan TOTAL LIABILITIES STOCKHOLDER'S EQUITY (DEFICIT) Common stock; 75,000,000 shares authorized at $0.001 par value, 9,950,000 and 9,950,000 shares issued and outstanding, respectively (Note 3) Additional paid-in capital Currency Translation ) Retained Earnings (Deficit) ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements.
